Determination of respondent Police Commissioner dated May 6, 1996, which dismissed petitioner from his position as a police officer with the New York City Police Department, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Leland DeGrasse, J.], entered November 8, 1996), dismissed, without costs.
Respondent’s determination is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Petitioner’s captain testified that *349petitioner initiated a physical altercation with him in the course of which petitioner struck him several times. Although no corroboration of this account is necessary to render the evidence of petitioner’s wrongdoing substantial for purposes of article 78 review (Matter of Berenhaus v Ward, 70 NY2d 436, 444-445), corroborative testimony was in fact provided by another officer.
Given the gravity of the proven misconduct, we cannot say that the penalty of dismissal was disproportionate to the offense, much less shocking to our sense of fairness.
Concur— Milonas, J. P., Williams, Mazzarelli and Andrias, JJ.